Citation Nr: 1812003	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety (other than an Unspecified Trauma and Stressor-Related Disorder (previously rated as posttraumatic stress disorder (PTSD))).

2.  Entitlement to service connection for a chronic respiratory disorder (other than dyspnea on exertion) (originally claimed as bronchitis, acute bronchial infection, sinus disability, disability manifested by chest infections and bronchial pleurisy), to include as due to service in the Southwest Asia theater of operations.

3.  Entitlement to service connection for a chronic skin disability, to include dermatitis and tinea corporis (originally claimed as dermatitis), to include as due to service in the Southwest Asia theater of operations.

4.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD) for the period from January 28, 2009 to September 27, 2012 and 10 percent from September 28, 2012.

5.  Entitlement to an initial compensable disability rating for dyspnea on exertion. 

6.  Entitlement to an effective date earlier than January 28, 2009 for the grant of service connection for right rotator cuff tendonitis, to include on the basis of clear and unmistakable error (CUE).


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty for training in the Army National Guard from February 16, 2004 to July 8, 2004, and the United States Army from August 13, 2004 to January 9, 2006.  He served in the Southwest Asia Theater of Operations from January 1, 2005 to January 4, 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO granted service connection for right rotator cuff tendonitis and left rotator cuff tendinopathy mild with suspected posterior labral injury; 30 and 10 percent initial disability ratings were assigned, respectively, effective January 28, 2009--the date VA received the Veteran's initial claim for compensation for these disabilities.  The Veteran appealed the effective dates of January 28, 2009 assigned to the award of service connection for the above-cited right and left shoulder disabilities to the Board. 

This appeal also stems from a September 2010 rating action issued by the above RO.  By that rating action, the RO denied the service connection claims on appeal.  The RO also granted service connection for GERD and dyspnea on exertion; initial noncompensable disability ratings were assigned, effective January 28, 2009.  The Veteran appealed the RO's denial of service connection for the disabilities on appeal, as well as the initial noncompensable disability ratings assigned to the service-connected GERD and dyspnea on exertion.  

By a June 2013 rating action, the RO granted an initial 10 percent disability rating to the service-connected GERD, effective September 28, 2012.  As the increase in the evaluation of the above-cited service-connected disability does not represent the maximum ratings available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed this issue to reflect the RO's actions, as reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In March 2016, the Veteran testified before the undersigned during a video conference hearing conducted via the above RO.  During the March 2016 hearing, the Veteran testified that the issue of entitlement to service connection for an acquired psychiatric disorder was to include anxiety only, not depression. (Transcript at page 5.)  Thus, the Board has characterized the claim to accurately reflect the Veteran's contention.

Regarding the claim for service connection for a skin disability, to include dermatitis and tinea corporis, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which found that the Board had erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the evidence of record reflects that the Veteran's skin disability has been variously diagnosed as tinea corporis and dermatitis.  However, to the extent the Veteran may carry diagnoses of other skin disorders, the broad characterization of the issue as stated on the title page is consistent with Clemons.

In a December 2016 decision, the Board denied an effective date earlier than January 28, 2009 for service connection for left rotator cuff tendinopathy and denied service connection for a chronic sleep disorder.  The remaining issues on appeal were remanded for further development of the evidence and further adjudication.  This has not been accomplished and the appeal is again REMANDED to the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  VA will notify the appellant if further action is required on his part.  

During the pendency of the remand, the Agency of Original Jurisdiction (AOJ) reduced the evaluation of the Veteran's unspecified trauma and stressor-related disorder.  The Veteran submitted a timely Notice of Disagreement with the reduction, but the case has not yet been fully developed for appellate consideration by the AOJ.  Therefore, the Board does not have jurisdiction over this claim.


REMAND

As noted, these issues were previously remanded by the Board in December 2016.  At that time extensive reasoning behind the need to return the matters for further development was illuminated and specific instructions regarding the development that needed to be undertaken were given.  The case has been returned to the Board for additional appellate consideration with little of the necessary development being undertaken.  Moreover, while additional VA outpatient treatment records were obtained in conformity with the remand instructions, the Veteran, who is not represented, was not furnished a Supplemental Statement of the Case (SSOC) as directed by the Board.  

The Board will not repeat the specific reasoning given for the December 2016 remand, as this can easily be accessed by the AOJ.  Rather, the Board will repeat the specific, detailed orders that were to be undertaken for proper development of this complex case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate examination to determine the nature and etiology of his claimed respiratory disorder (other than the service-connected dyspnea on exertion).  The Veteran's electronic record, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of all of the evidence, the examiner is asked to opine as to the following:  

     (a) Does the Veteran have a diagnosis of any current respiratory disorder (other than the service-connected dyspnea on exertion)? 

     (b) Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed respiratory disorder (other than the service-connected dyspnea on exertion) began in service, was caused by service, or is otherwise related to service, notably the in-service complaints of chest pain and sinus and nasal congestion in March and May 2005; assessment of bronchitis in June 2005; and the Veteran's complaints of an increase in sinus problems while stationed "in theater" on a January 2006 examination.  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

     (c) If he does NOT have a diagnosis of a respiratory disorder (other than the service-connected dyspnea on exertion) but still complains of;  sinus problems; nasal and sinus congestion; and/or pain in the lungs/chest pain, is it at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of a chronic disability resulting from an illness manifested by signs or symptoms involving the respiratory system (upper or lower) as established by history, physical examination, and laboratory tests, that have either: 

         (i) existed for 6 months or more OR 

         (ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?

The examiner should address the findings in the July 2010 VA Gulf War examination report.  In providing the answers to the above questions, the examiner should also comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable symptoms of a respiratory disorder (e.g, chest and sinus pain) while on active duty and since that time and the fact that the service treatment records document complaints and treatment for sinus congestion, nasal congestion; pain in the lungs and bronchitis; and the fact that the record documents his complaints and treatment for sinusitis just a few months after his separation from military service.  

2.  The Veteran should be scheduled for an appropriate examination to determine the nature and etiology of his claimed skin disability.  The Veteran's electronic record, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of all of the evidence, the examiner is asked to opine as to the following:

     (a) Does the Veteran have a diagnosis of a skin disability, notably dermatitis and/or tinea corporis? 

     (b) Is it at least as likely as not (50 percent probability or greater) that any skin disability began in service, was caused by service, or is otherwise related to service, notably the in-service complaints of right deltoid skin lesion and a rash in the groin in January and March 2004; rash with hot weather in May 2004, as well as the Veteran's denial of having had a skin disease on a November 2005 Post-Deployment questionnaire. 

      (c) If he does NOT have a diagnosis of a skin disorder but still complains of skin problems, is it at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of a chronic disability resulting from an illness manifested by signs or symptoms involving the skin as established by history, physical examination, and laboratory tests, that have either: 

          (i) existed for 6 months or more OR 

          (ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?

In providing the answers to the above questions, the examiner should also comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable symptoms of a skin disorder (e.g, rash on skin) while on active duty and since that time and the fact that the service treatment records document complaints and treatment for rash of the groin and a rash in hot weather; and the fact that the record documents his complaints and treatment for tinea corporis just a few months after his separation from military service

3.  The Veteran should be scheduled for another VA compensation examination to determine the nature and extent of the Veteran's GERD.  All necessary testing and evaluation should be performed. The Veteran's electronic record, including a complete copy of this remand, must be provided to the examiner in conjunction with the examination.  The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.114 (digestive system) (2015), for both: 

     (a) DC 7305 (duodenal ulcer) and 
     (b) DC 7346 (hiatal hernia). 

The examiner should identify the nature of the Veteran's gastrointestinal disability.  It is particularly important that the examiner provide an opinion as to the diagnosis, frequency and severity of symptoms for the Veteran's GERD for the period from 2008 to the present.  Such symptoms include (but, are not limited to) pain, vomiting, weight loss, hematemesis, melena and anemia.  The examiner must specifically comment on whether the Veteran could be diagnosed with a duodenal ulcer, for any portion of the period from 2008 to the present.

4.  The Veteran should be scheduled for a VA pulmonary examination.  The Veteran's electronic record should be provided to the examiner for review in conjunction with the scheduled examination.  A copy of the examination report and all completed test reports should be associated with the Veteran's VA electronic record.   A pulmonary function test (PFT) and chest X-rays (unless contraindicated) should be conducted. Based on the PFT results, the examiner must report the percentages predicted for FEV-1, FEV-1/FVC and the DLCO (SB).  Further, if indicated by the Veteran's medical history and/or the examination, the examiner should address whether there is maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitations); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episodes of acute respiratory failure, or; whether outpatient oxygen therapy is required. X-rays (if obtained) should be reviewed by the examiner.  

5.  Thereafter, the claims of entitlement to service connection for an acquired psychiatric disorder (other than Unspecified Trauma and Stressor-Related Disorder) and entitlement to service connection for a respiratory disability (other than dyspnea on exertion) (originally claimed as bronchitis, acute bronchial infection, sinus disability, disability manifested by chest infections, and bronchial pleurisy) and entitlement to service connection for a skin disability (originally claimed as dermatitis), each to include as due to service in the Southwest Asia theater of operations should be readjudicated.  The AOJ must also readjudicate the claims of entitlement to an initial compensable disability rating for GERD for the period from January 28, 2009 to September 27, 2012 and 10 percent from September 28, 2012; entitlement to an initial compensable disability rating for dyspnea on exertion; and entitlement to an effective date earlier than January 28, 2009 for the grant of service connection for right rotator cuff tendonitis, to include on the basis of CUE.  If any claim remains denied, the Veteran should be provided with an SSOC and provided an adequate opportunity to respond thereto.   Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

